Business Consulting Agreement

 

This Business Consulting Agreement (the “Agreement”) is entered into by and
between:

 

Derek Ivany

(“Consultant”)

 

And

 

Ivany Nguyen, Inc.
(“the Company”)

 

 

WITNESSETH

 

WHEREAS, Consultant provides consultation and advisory services relating to
business management, development, and marketing for the Company, and

 

WHEREAS, the Company desires to be assured of the services of the Consultant in
order to avail itself to the Consultant’s experience, skills, knowledge and
abilities. The Company is therefore willing to engage the Consultant and the
Consultant agrees to be engaged upon the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises and
covenants set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

1.       Consulting Services: The Company hereby engages and Consultant hereby
accepts the engagement to become a consultant to the Company and to render such
advice, consultation, information and services to including the preparation,
implementation and monitoring of business development and marketing plans and
such other managerial assistance as the Company shall deem necessary or
appropriate for business.

 

2.       Payment: In consideration for entering into this agreement, the Company
agrees to pay Consultant a stipend of $6,000 per month.

 

3.       Expenses: The Company shall reimburse Consultant for all pre-approved
travel and other expenses incurred. Consultant shall provide receipts and
vouchers to the Company for all expenses for which reimbursement is claimed.

 

4.       Invoices: All pre-approved invoices for services provided to the
Company and expenses incurred by Consultant in connection therewith shall be
payable in full within ten (10) days of the date of such invoice.

1

 

5.       Personnel: Consultant shall be an independent contractor and no
personnel utilized by Consultant in providing services hereunder shall be deemed
an employee of the Company. Consultant shall have the sole and exclusive
responsibility and liability for making all reports and contributions,
withholdings, payments and taxes to be collected, withheld, made and paid with
respect to persons providing services to be performed hereunder, whether
pursuant to any social security, unemployment insurance, worker’s compensation
law or other federal, state or local law now in force and effect hereafter
enacted.

 

6.       Termination: This Agreement may be terminated by either party hereto on
fifteen (15) days written notice, at which time no further obligations will be
due from either party.

 

7.       Non-Assignability: The rights, obligations, and benefits established by
this Agreement shall not be assignable by Consultant. This Agreement shall be
binding upon and shall insure to the benefit of the parties and their
successors.

 

8.       Confidentiality: Consultant acknowledges and agrees that confidential
and valuable information proprietary to and obtained during Consultants’
engagement by the Company, shall not be, directly or indirectly, disclosed
without the prior express written consent of the Company, unless and until such
information is otherwise known to the public generally through no fault of
Consultant. All documents containing confidential information provided to
Consultant by the Company shall clearly and conspicuously be marked with the
word “Confidential.”

 

9.       Limited Liability: Neither Consultant nor any of his employees,
officers or directors shall be liable for consequential or incidental damages of
any kind to the Company that may arise out of or in connection with any services
performed by Consultant hereunder.

 

10.    Governing Law: This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada without giving effect to the
conflicts of law principles thereof or actual domicile parties.

 

11.    Notice: Notice hereunder shall be in writing and shall be deemed to have
been given at the time when deposited for mailing with the United States Postal
Service enclosed in a registered or certified postpaid envelope addressed to the
respective party at the address of such party first above written or at such
other address as such party may fix by notice given pursuant to this paragraph.

 

12.    Miscellaneous: No waiver of any of the provisions of this Agreement shall
be deemed or shall constitute a waiver of any other provision and no waiver
shall constitute a continuing waiver. No waiver shall be binding unless executed
in writing by the party making the waiver. No supplement, modification, or
amendment of the Agreement shall be binding unless executed in writing and
agreed upon by all parties. The Agreement supersedes all prior understandings,
written or oral, and constitutes the entire Agreement between the parties hereto
with respect to the subject matter hereof.

 

2

 

13.    Counterparts: This Agreement may be executed in counterparts and by
facsimile, each of such counterparts so executed will be deemed to be an
original and such counterparts together will constitute one and the same
instrument and notwithstanding the date of execution will be deemed to bear the
first date written above.

 



Ivany Nguyen Inc. Derek Ivany     /s/ Derek Ivany /s/ Derek Ivany

By: Derek Ivany

Its: President and CEO

Consultant

 





3

 

